DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 15/803,937, amendment filed on 12/02/2021.  Claims 1-2 are currently amended by Applicant. Claims 7-20 are presented as new by Applicant.  Claims 1-20 are currently pending in this application. 

Response to Arguments
3.	Applicant’s arguments filed 12/02/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
4.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by MOMO et al. (US PG Pub No. 2016/0351975).

MOMO teaches:
A method for forming a controllable resistive element (see controllable device including a transistor and a battery, para 50), comprising:
forming source and drain regions in a substrate (see source and drain on a substrate, para 46); 
forming a battery stack on the substrate between the source and drain regions (see battery stack, para 139); 
forming respective anode and cathode electrical connections to the battery stack (see positive and negative electrode collector, para 105);  
forming respective source and drain electrical connections (see source and drain terminals, para 46); and
forming respective source and drain electrical connections (see connections for source and drain, para 45-48); and
connecting the plurality of controllable resistive elements to neuron devices (see plurality of batteries stacked, batteries in either series or parallel, para 139).

7.          With respect to claim 2 and 11, MOMO teaches:
forming a dielectric layer directly on the substrate before forming the battery stack on the substrate (see dielectric layer, para 250).

8.          With respect to claim 3 and 12, MOMO teaches:
wherein forming the battery stack comprises forming a first battery cell that includes an anode contact layer, an anode layer, an electrolyte layer, a cathode layer, (see para 248-250).

9.          With respect to claim 4 and 14, MOMO teaches:
wherein forming the battery stack further comprises one or more additional battery cells on the first battery cell (see plurality of batteries stacked, batteries in either series or parallel, para 139).

10.          With respect to claim 5 and 15, MOMO teaches:
patterning the anode contact layer, the anode layer, the electrolyte layer, the cathode layer, and the cathode contact layer to be directly above a channel region of the substrate and not directly above the source and drain regions (see channel region where electrodes sit for battery connection, Abstract, para 15, 46).

11.          With respect to claim 6 and 16, MOMO teaches:
wherein forming the source and drain regions comprises implanting dopants into the substrate (see doped source and drain regions, para 66).

12.	With respect to claim 7 and 13, MOMO teaches:
	Wherein forming the battery stack on the substrate includes forming the battery stack directly on the dielectric layer (see plurality of batteries stacked, batteries in either series or parallel, para 139).

13. 	With respect to claim 8 and 17, MOMO teaches:	
(see applied voltage, impact on resistance, para 245-252).	

14.	With respect to claim 9 and 18, MOMO teaches:
wherein forming the source and drain regions further comprises masking a channel region between the source and drain regions before implanting dopants into the substrate (see channels with doped source and drain regions, para 66).

15.	With respect to claim 19, MOMO teaches:
connecting each of the plurality of controllable resistive elements to respective control circuitry (see control, and plurality of batteries stacked, batteries in either series or parallel, para 139).
	
16.	With respect to claim 20, MOMO teaches:
wherein the control circuitry includes a write device and an erase device (see  para, 15, 31-35, 248-250).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851